DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action regarding Application No. 16/437,600, filed on 6/11/2019, where Claims 1-20 are pending.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0258807 A1 to DiMaggio, et al. (hereinafter 'DiMaggio'), and further in view of US 2020/0366653 A1 to Caceres, et al. (hereinafter 'Caceres').

	Regarding Claim 1, DiMaggio discloses a method comprising: (Abstract)

... a plurality of devices (Abstract), wherein at least one of the plurality of devices is an adjustment control device for adjusting an adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract)

Controlling operations of the adjustment control device via a blockchain ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract; ... changes in security vulnerability scores and adjustment data corresponding to automatic adjustments to device attributes or device components are stored at one or more nodes of a chain of nodes within a blockchain data store ... , FIG. 6, [0106]), ... approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]);

Receiving an approval ... for the adjustment control device to adjust the adjustable device ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]; ... device adjustment platform 180 can employ analysis module 140 to employ artificial intelligence logic to compare patterns associated with different data subsets and device profiles to generate risk profiles that can trigger adjustment module 150 to execute automated actions in milli-seconds to address the occurrence of risk profile values greater than threshold risk profile values, [0050]; based on such verification of threat, adjustment module 150 can trigger the execution of a vulnerability mitigating operation ... , [0051]); and

Adjusting, by the adjustment control device, the adjustable device in response to receiving the approval ... ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]; ... device adjustment platform 180 can employ analysis module 140 to employ artificial intelligence logic to compare patterns associated with different data subsets and device profiles to generate risk profiles that can trigger adjustment module 150 to execute automated actions in milli-seconds to address the occurrence of risk profile values greater than threshold risk profile values, [0050]; based on such verification of threat, adjustment module 150 can trigger the execution of a vulnerability mitigating operation ... , [0051]).


	However, DiMaggio does not explicitly disclose a method comprising: establishing a circle of trust for a plurality of devices ... wherein the blockchain must approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device; receiving an approval from the blockchain for the adjustment control device to adjust the adjustable device; and adjusting ... the adjustable device in response to receiving the approval from the blockchain. 


	Caceres discloses a method for providing a privacy layer to secure client data in a network comprising: (Abstract)

where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014])

... controlling operations of [a] ... control device via a blockchain (a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013]), wherein the blockchain must approve the ... control device before an [action] of the ... device is performed by the ... control device (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]); 

Receiving an approval from the blockchain for the ... control device to ... [control] ... the ... device (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]); and 

... [controlling], by the ... control device, the ... device in response to receiving the approval from the blockchain (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, to the method for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract) ... , and wherein the method further comprises:

Storing, by one or more processors, patient information ... (FIG. 11; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; storing medical record data, [0043]).


	However, DiMaggio does not explicitly disclose wherein the adjustable device is a medical device, and wherein the method further comprises: storing, by one or more processors, patient information relating to the medical device as a set of data layers representing different data types in the blockchain.


	Caceres discloses a method for providing a privacy layer to secure client data in a network (Abstract), wherein the ... device is a medical device (client device can include a medical device, [0038]), and wherein the method further comprises:

Storing, by one or more processors, ... information relating to the medical device (most or all data is processed and stored on the network device, [0008]; client device can include a medical device; ... client device 210 may include a secure element to store one or more cryptographic keys that are used to write entries to a permissions blockchain controlled by client device 210 (e.g., to regulate access to data associated with client device 210), to encrypt and decrypt data associated with the session involving data that is stored and/or processed using network compute platform 230, to communicate with one or more hardware security modules provided in a privacy layer of network compute platform 230 ... ,  [0038]) as a set of data layers representing different data types in the blockchain (where blockchain crypto-keys comprise both a compute data layer, and a privacy data layer, FIGs. 1A, 1B; [0014]).



	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, to the method for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys, where multiple data layers represent different data types in the blockchain (Caceres, Abstract; FIGs. 1A, 1B, 1C, 4; [0013], [0014], [0023], [0064]).



	Regarding Claim 3, DiMaggio and Caceres, in combination, disclose the method of claim 2, and DiMaggio discloses further comprising: storing, by one or more processors, device data about the adjustable device as a set of data layers representing different data types ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract; FIG. 11; ... the system comprises a processor that executes computer executable modules stored in memory.  The computer executable modules comprise a sourcing module configured to receive device data corresponding to device components and device attributes of a device based at least on a device scanning system ... , [0004]; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; ... implement iterative pruning or fine-tuning techniques that identify vulnerabilities in each iterative execution of input data to be executed by the machine learning model to decide which layers of a deep neural network predictive model that identifies energy consumption of memory operations utilized to identify system and device vulnerabilities in respective environments ... , [0094]).

	
	However, DiMaggio does not explicitly disclose ... a set of data layers representing different data types in the blockchain.


	Caceres discloses a method for providing a privacy layer to secure client data in a network (Abstract), further comprising:

Storing, by one or more processors (most or all data is processed and stored on the network device, [0008]; client device can include a medical device; ... client device 210 may include a secure element to store one or more cryptographic keys that are used to write entries to a permissions blockchain controlled by client device 210 (e.g., to regulate access to data associated with client device 210), to encrypt and decrypt data associated with the session involving data that is stored and/or processed using network compute platform 230, to communicate with one or more hardware security modules provided in a privacy layer of network compute platform 230 ... ,  [0038]), ... as a set of data layers representing different data types in the blockchain (where blockchain crypto-keys comprise both a compute data layer, and a privacy data layer, FIGs. 1A, 1B; [0014]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, to the method for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys, where multiple data layers represent different data types in the blockchain (Caceres, Abstract; FIGs. 1A, 1B, 1C, 4; [0013], [0014], [0023], [0064]).



Regarding Claim 7, DiMaggio discloses a computer program product for controlling a modification of an adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device ... , Abstract), wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith ([0129]), the program instructions readable and executable by a computer to perform a method comprising: (Abstract; [0129])

Abstract), wherein at least one of the plurality of devices is an adjustment control device for adjusting an adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract)

Controlling operations of the adjustment control device via a blockchain ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract; ... changes in security vulnerability scores and adjustment data corresponding to automatic adjustments to device attributes or device components are stored at one or more nodes of a chain of nodes within a blockchain data store ... , FIG. 6, [0106]), ... approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]);

Receiving an approval ... for the adjustment control device to adjust the adjustable device ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]; ... device adjustment platform 180 can employ analysis module 140 to employ artificial intelligence logic to compare patterns associated with different data subsets and device profiles to generate risk profiles that can trigger adjustment module 150 to execute automated actions in milli-seconds to address the occurrence of risk profile values greater than threshold risk profile values, [0050]; based on such verification of threat, adjustment module 150 can trigger the execution of a vulnerability mitigating operation ... , [0051]); and

Adjusting, by the adjustment control device, the adjustable device in response to receiving the approval ... ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]; ... device adjustment platform 180 can employ analysis module 140 to employ artificial intelligence logic to compare patterns associated with different data subsets and device profiles to generate risk profiles that can trigger adjustment module 150 to execute automated actions in milli-seconds to address the occurrence of risk profile values greater than threshold risk profile values, [0050]; based on such verification of threat, adjustment module 150 can trigger the execution of a vulnerability mitigating operation ... , [0051]).


	However, DiMaggio does not explicitly disclose ... establishing a circle of trust for a plurality of devices ... wherein the blockchain must approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device; receiving an approval from the blockchain for the adjustment control device to adjust the adjustable device; and adjusting ... the adjustable device in response to receiving the approval from the blockchain. 


	Caceres discloses a computing device for providing a privacy layer to secure client data in a network comprising: (Abstract)

... Establishing a circle of trust for a plurality of devices ... ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014])

... controlling operations of [a] ... control device via a blockchain (a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013]), wherein the blockchain must approve the ... control device before an [action] of the ... device is performed by the ... control device (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]); 

Receiving an approval from the blockchain for the ... control device to ... [control] ... the ... device (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]); and 

... [controlling], by the ... control device, the ... device in response to receiving the approval from the blockchain (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).




Regarding Claim 8, DiMaggio and Caceres, in combination, disclose the computer program product of claim 7, and DiMaggio further discloses wherein the adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract) ... , and wherein the method further comprises:

Storing patient information ... (FIG. 11; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; storing medical record data, [0043]).


	However, DiMaggio does not explicitly disclose wherein the adjustable device is a medical device, and wherein the method further comprises: storing patient information relating to the medical device as a set of data layers representing different data types in the blockchain.


	Caceres discloses a computer program product for providing a privacy layer to secure client data in a network (Abstract), wherein the ... device is a medical device (client device can include a medical device, [0038]), and wherein the method further comprises:

Storing ... information relating to the medical device (most or all data is processed and stored on the network device, [0008]; client device can include a medical device; ... client device 210 may include a secure element to store one or more cryptographic keys that are used to write entries to a permissions blockchain controlled by client device 210 (e.g., to regulate access to data associated with client device 210), to encrypt and decrypt data associated with the session involving data that is stored and/or processed using network compute platform 230, to communicate with one or more hardware security modules provided in a privacy layer of network compute platform 230 ... ,  [0038]) as a set of data layers representing different data types in the blockchain (where blockchain crypto-keys comprise both a compute data layer, and a privacy data layer, FIGs. 1A, 1B; [0014]).



	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys, where multiple data layers represent different data types in the blockchain (Caceres, Abstract; FIGs. 1A, 1B, 1C, 4; [0013], [0014], [0023], [0064]).



Regarding Claim 9, DiMaggio and Caceres, in combination, disclose the computer program product of claim 8, and DiMaggio discloses wherein the method further comprises: storing device data about the adjustable device as a set of data layers representing different data types ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract; FIG. 11; ... the system comprises a processor that executes computer executable modules stored in memory.  The computer executable modules comprise a sourcing module configured to receive device data corresponding to device components and device attributes of a device based at least on a device scanning system ... , [0004]; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; ... implement iterative pruning or fine-tuning techniques that identify vulnerabilities in each iterative execution of input data to be executed by the machine learning model to decide which layers of a deep neural network predictive model that identifies energy consumption of memory operations utilized to identify system and device vulnerabilities in respective environments ... , [0094]).

	
	However, DiMaggio does not explicitly disclose ... a set of data layers representing different data types in the blockchain.


	Caceres discloses a method for providing a privacy layer to secure client data in a network (Abstract), wherein the method further comprises:

Storing (most or all data is processed and stored on the network device, [0008]; client device can include a medical device; ... client device 210 may include a secure element to store one or more cryptographic keys that are used to write entries to a permissions blockchain controlled by client device 210 (e.g., to regulate access to data associated with client device 210), to encrypt and decrypt data associated with the session involving data that is stored and/or processed using network compute platform 230, to communicate with one or more hardware security modules provided in a privacy layer of network compute platform 230 ... ,  [0038]) ... as a set of data layers representing where blockchain crypto-keys comprise both a compute data layer, and a privacy data layer, FIGs. 1A, 1B; [0014]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys, where multiple data layers represent different data types in the blockchain (Caceres, Abstract; FIGs. 1A, 1B, 1C, 4; [0013], [0014], [0023], [0064]).



	Regarding claim 13, DiMaggio and Caceres, in combination, disclose the computer program product of claim 7, and DiMaggio further discloses wherein the program instructions are provided as a service in a cloud environment ( ... environment 100 can include network component 114 ... network component 114 can generally represent any suitable type of communication network such as cloud computing networks that facilitate a bi-directional link between various computing devices ... , [0066]).





Regarding Claim 14, DiMaggio discloses a computer system comprising one or more processors, one or more computer readable memories ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device ... , Abstract; [0129]), and one or more computer readable non-transitory storage mediums for execution by at least one of the processors via at least one of the one or more computer readable memories ([0129]), the stored program  having program instructions embodied therewith ([0129]), the stored program instructions executed to perform a method comprising: (Abstract; [0129])

... a plurality of devices (Abstract), wherein at least one of the plurality of devices is an adjustment control device for adjusting an adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract)

Controlling operations of the adjustment control device via a blockchain ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract; ... changes in security vulnerability scores and adjustment data corresponding to automatic adjustments to device attributes or device components are stored at one or more nodes of a chain of nodes within a blockchain data store ... , FIG. 6, [0106]), ... approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]);

Receiving an approval ... for the adjustment control device to adjust the adjustable device ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]; ... device adjustment platform 180 can employ analysis module 140 to employ artificial intelligence logic to compare patterns associated with different data subsets and device profiles to generate risk profiles that can trigger adjustment module 150 to execute automated actions in milli-seconds to address the occurrence of risk profile values greater than threshold risk profile values, [0050]; based on such verification of threat, adjustment module 150 can trigger the execution of a vulnerability mitigating operation ... , [0051]); and

Adjusting, by the adjustment control device, the adjustable device in response to receiving the approval ... ( ... trigger the adjustment of such devices based on detection or determination of the occurrence of threshold security vulnerabilities associated with such devices , [0021]; ... adjustment module 150 can trigger a movement of device(s) 106 or conduct an operation to mitigate a vulnerability associated with the received, curated, (and analyzed) data, [0036]; ... device adjustment platform 180 can employ analysis module 140 to employ artificial intelligence logic to compare patterns associated with different data subsets and device profiles to generate risk profiles that can trigger adjustment module 150 to execute automated actions in milli-seconds to address the occurrence of risk profile values greater than threshold risk profile values, [0050]; based on such verification of threat, adjustment module 150 can trigger the execution of a vulnerability mitigating operation ... , [0051]).


	However, DiMaggio does not explicitly disclose ... establishing a circle of trust for a plurality of devices ... wherein the blockchain must approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device; receiving an approval from the blockchain for the adjustment control device to adjust the adjustable device; and adjusting ... the adjustable device in response to receiving the approval from the blockchain. 


	Caceres discloses a computing system for providing a privacy layer to secure client data in a network comprising: (Abstract)

... Establishing a circle of trust for a plurality of devices ... ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014])

... controlling operations of [a] ... control device via a blockchain (a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013]), wherein the blockchain must approve the ... control device before an [action] of the ... device is performed by the ... control device (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]); 

Receiving an approval from the blockchain for the ... control device to ... [control] ... the ... device (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]); and 

... [controlling], by the ... control device, the ... device in response to receiving the approval from the blockchain (where granting approval constitutes an approval by the blockchain; a permissions blockchain for transaction granting HSM access; where a client device controls the computing device in a blockchain, FIGs. 1A, 1C; see box 440 within FIG. 4; [0013], [0023]; a client device controller; ... cause the hardware security module to obtain one or more cryptographic keys by communicating with a secure element of the client device according to one or more permissions granted to the unique identity associated with the computing device in a blockchain controlled by the client device ... , [0064]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



Regarding Claim 15, DiMaggio and Caceres, in combination, disclose the computer system of claim 14, and DiMaggio further discloses wherein the adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract) ... , and wherein the method further comprises:

Storing patient information ... (FIG. 11; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; storing medical record data, [0043]).


	However, DiMaggio does not explicitly disclose wherein the adjustable device is a medical device, and wherein the method further comprises: storing patient information relating to the medical device as a set of data layers representing different data types in the blockchain.


	Caceres discloses a computer system for providing a privacy layer to secure client data in a network (Abstract), wherein the ... device is a medical device (client device can include a medical device, [0038]), and wherein the method further comprises:

Storing ... information relating to the medical device (most or all data is processed and stored on the network device, [0008]; client device can include a medical device; ... client device 210 may include a secure element to store one or more cryptographic keys that are used to write entries to a permissions blockchain controlled by client device 210 (e.g., to regulate access to data associated with client device 210), to encrypt and decrypt data associated with the session involving data that is stored and/or processed using network compute platform 230, to communicate with one or more hardware security modules provided in a privacy layer of network compute platform 230 ... ,  [0038]) as a set of data layers representing different data types in the blockchain (where blockchain crypto-keys comprise both a compute data layer, and a privacy data layer, FIGs. 1A, 1B; [0014]).



	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for Caceres, Abstract; FIGs. 1A, 1B, 1C, 4; [0013], [0014], [0023], [0064]).



Regarding Claim 16, DiMaggio and Caceres, in combination, disclose the computer system of claim 15, and DiMaggio discloses wherein the method further comprises: storing device data about the adjustable device as a set of data layers representing different data types ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract; FIG. 11; ... the system comprises a processor that executes computer executable modules stored in memory.  The computer executable modules comprise a sourcing module configured to receive device data corresponding to device components and device attributes of a device based at least on a device scanning system ... , [0004]; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; ... implement iterative pruning or fine-tuning techniques that identify vulnerabilities in each iterative execution of input data to be executed by the machine learning model to decide which layers of a deep neural network predictive model that identifies energy consumption of memory operations utilized to identify system and device vulnerabilities in respective environments ... , [0094]).

	
	However, DiMaggio does not explicitly disclose ... a set of data layers representing different data types in the blockchain.


Abstract), further comprising:

Storing (most or all data is processed and stored on the network device, [0008]; client device can include a medical device; ... client device 210 may include a secure element to store one or more cryptographic keys that are used to write entries to a permissions blockchain controlled by client device 210 (e.g., to regulate access to data associated with client device 210), to encrypt and decrypt data associated with the session involving data that is stored and/or processed using network compute platform 230, to communicate with one or more hardware security modules provided in a privacy layer of network compute platform 230 ... ,  [0038]), ... as a set of data layers representing different data types in the blockchain (where blockchain crypto-keys comprise both a compute data layer, and a privacy data layer, FIGs. 1A, 1B; [0014]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys, where multiple data layers represent different data types in the blockchain (Caceres, Abstract; FIGs. 1A, 1B, 1C, 4; [0013], [0014], [0023], [0064]).



Regarding claim 20, DiMaggio and Caceres, in combination, disclose the computer system of claim 14, and DiMaggio further discloses wherein the stored program instructions are provided as a service in a cloud environment ( ... environment 100 can include network component 114 ... network component 114 can generally represent any suitable type of communication network such as cloud computing networks that facilitate a bi-directional link between various computing devices ... , [0066]).




Claims 4-6, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaggio and Caceres as applied to claims 3, 8 and 16 above, and further in view of US 2016/0012249 A1 to Keppler (hereinafter 'Keppler').

	Regarding Claim 4, DiMaggio and Caceres, in combination, disclose the method of claim 3, and DiMaggio further discloses wherein the set of data layers comprises a device data layer that identifies the adjustable device (identification of the type of device, [0080]; identifying a particular device, and patterns characteristic of, and associated with a particular device, [0086-0087]), a performance data layer that describes a performance ability of the adjustable device ( ... baseline data can represent values of target attributes of device(s) 106, parameters of device(s) 106, and/or operational performance indicators of device(s) 106 that can indicate a secure or unsecure nature of device(s) 106 ... , [0037]), an environmental data layer that describes an environment of the adjustable device ( ... technical flow data can include data representing the technical environment corresponding to device(s) 106 (e.g., linkages and functioning between sensors, controllers, machines to function in a target manner such as protect PHI from security vulnerabilities) ... , [0035]), [and] a patient data layer that contains a medical history of a user of the medical device ( ... several devices of various organization (e.g., hospitals, physicians, pharmacies, users, long term care organizations, laboratories, etc.) access and utilize healthcare information including protected health information (PHI).  Such organizations are charged with protecting and safeguarding medical patient information that is accessed, stored and/or utilized, [0020]; ... physical flow data can include information about physical attributes of device(s) ... other such data can correspond to physical flow data that characterizes source data relating to the PHI (i.e., where PHI is protected health information) ... , [0034]).


	However, DiMaggio does not explicitly disclose ... an emergency medical services data layer that describes emergency services provided to a user of the adjustable device.


Keppler discloses a method for collecting and securing physiological, biometric and other data in a personal database (Abstract), wherein [a] set of data layers (Abstract) comprises ... an emergency medical services data layer that describes emergency services provided to a user of [an] adjustable device (adjustable medical devices, Abstract; designated accessible emergency medical data; the database contains a sub-database of emergency relevant information ... , Fig. 1; [0028]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for collecting and securing physiological, biometric and other data in a personal database, wherein a set of data layers comprises an emergency Keppler, [0028]).



	Regarding Claim 5, DiMaggio, Caceres and Keppler, in combination, disclose the method of claim 4, and DiMaggio further discloses the adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract).


	However, DiMaggio does not explicitly disclose wherein the environment of the adjustable device is a trusted network that is a member of the circle of trust.


	Caceres discloses a method for providing a privacy layer to secure client data in a network (Abstract), wherein [an] environment of ... [a] device is a trusted network that is a member of [a] circle of trust ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014]).


	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, to the method for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



	Regarding Claim 6, DiMaggio and Caceres, in combination, disclose the method of claim 2, and DiMaggio discloses further comprising: 

Sending, by one or more processors (FIG. 11; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; storing medical record data, [0043]), an alert to an Internet of Things (IoT) wearable (smart label devices communicating over an Internet of Things (IoT) network, [0066]; indicating vulnerabilities or risk of devices to security breaches, [0029]).


	However, DiMaggio does not explicitly disclose ... that is a member of the plurality of devices in the circle of trust, wherein the alert describes an emergency medical condition detected by the medical device.


	Caceres discloses a method for providing a privacy layer to secure client data in a network comprising: (Abstract)

Establishing a circle of trust for a plurality of devices ... ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014])



	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, to the method for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



	Keppler discloses a method for collecting and securing physiological, biometric and other data in a personal database (Abstract), further comprising: ... wherein [an] alert describes an emergency medical condition detected by [a] medical device (adjustable medical devices, Abstract; designated accessible emergency medical data; the database contains a sub-database of emergency relevant information ... the person may designate specific information to be readily available to first responders or other medical professionals, bypassing the verification procedures so that medical treatment is not delayed should the person be unconscious or otherwise be in an emergency situation ... indicators of the availability of this emergency information may be communicated via a medical emergency bracelet, card carried by the person or other means, permitting immediate internet access to critical medical information, Fig. 1; [0028]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for collecting and securing physiological, biometric and other data in a personal database, wherein a set of data layers comprises an emergency medical services data layer that describes emergency services provided to a user of an adjustable device, as previously disclosed by Keppler, to the method for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, in order to provide specific personal information provided by a person which may designate specific information to be readily available to Keppler, [0028]).

 


Regarding Claim 10, DiMaggio and Caceres, in combination, disclose the computer program product of claim 9, and DiMaggio further discloses wherein the set of data layers comprises a device data layer that identifies the adjustable device (identification of the type of device, [0080]; identifying a particular device, and patterns characteristic of, and associated with a particular device, [0086-0087]), a performance data layer that describes a performance ability of the adjustable device ( ... baseline data can represent values of target attributes of device(s) 106, parameters of device(s) 106, and/or operational performance indicators of device(s) 106 that can indicate a secure or unsecure nature of device(s) 106 ... , [0037]), an environmental data layer that describes an environment of the adjustable device ( ... technical flow data can include data representing the technical environment corresponding to device(s) 106 (e.g., linkages and functioning between sensors, controllers, machines to function in a target manner such as protect PHI from security vulnerabilities) ... , [0035]), [and] a patient data layer that contains a medical history of a user of the medical device ( ... several devices of various organization (e.g., hospitals, physicians, pharmacies, users, long term care organizations, laboratories, etc.) access and utilize healthcare information including protected health information (PHI).  Such organizations are charged with protecting and safeguarding medical patient information that is accessed, stored and/or utilized, [0020]; ... physical flow data can include information about physical attributes of device(s) ... other such data can correspond to physical flow data that characterizes source data relating to the PHI (i.e., where PHI is protected health information) ... , [0034]).


	However, DiMaggio does not explicitly disclose ... an emergency medical services data layer that describes emergency services provided to a user of the adjustable device.


Keppler discloses a computer program product for collecting and securing physiological, biometric and other data in a personal database (Abstract), wherein [a] set of data layers (Abstract) comprises ... an emergency medical services data layer that describes emergency services provided to a user of [an] adjustable device (adjustable medical devices, Abstract; designated accessible emergency medical data; the database contains a sub-database of emergency relevant information ... , Fig. 1; [0028]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for collecting and securing physiological, biometric and other data in a personal database, wherein a set of data layers comprises an emergency medical services data layer that describes emergency services provided to a user of an adjustable device, as previously disclosed by Keppler, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, in order to provide specific personal information provided by a person which may designate specific information to be readily available to first responders or other medical professionals, thereby Keppler, [0028]).




Regarding Claim 11, DiMaggio, Caceres and Keppler, in combination, disclose the computer program product of claim 10, and DiMaggio further discloses the adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract).


	However, DiMaggio does not explicitly disclose wherein the environment of the adjustable device is a trusted network that is a member of the circle of trust.


	Caceres discloses a computer program product for providing a privacy layer to secure client data in a network (Abstract), wherein [an] environment of ... [a] device is a trusted network that is a member of [a] circle of trust ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014]).


	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



Regarding Claim 12, DiMaggio and Caceres, in combination, disclose the computer program product of claim 8, and DiMaggio discloses wherein the method further comprises:

Sending (FIG. 11; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; storing medical record data, [0043]) an alert to an Internet of Things (IoT) wearable (smart label devices communicating over an Internet of Things (IoT) network, [0066]; indicating vulnerabilities or risk of devices to security breaches, [0029]).


	However, DiMaggio does not explicitly disclose ... that is a member of the plurality of devices in the circle of trust, wherein the alert describes an emergency medical condition detected by the medical device.


	Caceres discloses a method for providing a privacy layer to secure client data in a network comprising: (Abstract)

Establishing a circle of trust for a plurality of devices ... ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014])



	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



	Keppler discloses a method for collecting and securing physiological, biometric and other data in a personal database (Abstract), further comprises: ... wherein [an] alert describes an emergency medical condition detected by [a] medical device (adjustable medical devices, Abstract; designated accessible emergency medical data; the database contains a sub-database of emergency relevant information ... the person may designate specific information to be readily available to first responders or other medical professionals, bypassing the verification procedures so that medical treatment is not delayed should the person be unconscious or otherwise be in an emergency situation ... indicators of the availability of this emergency information may be communicated via a medical emergency bracelet, card carried by the person or other means, permitting immediate internet access to critical medical information, Fig. 1, [0028]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer program product for collecting and securing physiological, biometric and other data in a personal database, wherein a set of data layers comprises an emergency medical services data layer that describes emergency services provided to a user of an adjustable device, as previously disclosed by Keppler, within the computer program product for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, in order to provide specific personal information provided by a person which may designate specific information to be readily available to first responders or other medical professionals, thereby bypassing the verification procedures, such that medical treatment is not delayed if the user/person is unconscious or subjected to a medical emergency situation (Keppler, [0028]).



Regarding Claim 17, DiMaggio and Caceres, in combination, disclose the computer system of claim 16, and DiMaggio further discloses wherein the set of data layers comprises a device data layer that identifies the adjustable device (identification of the type of device, [0080]; identifying a particular device, and patterns characteristic of, and associated with a particular device, [0086-0087]), a performance data layer that describes a performance ability of the adjustable device ( ... baseline data can represent values of target attributes of device(s) 106, parameters of device(s) 106, and/or operational performance indicators of device(s) 106 that can indicate a secure or unsecure nature of device(s) 106 ... , [0037]), an environmental data layer that describes an environment of the adjustable device ( ... technical flow data can include data representing the technical environment corresponding to device(s) 106 (e.g., linkages and functioning between sensors, controllers, machines to function in a target manner such as protect PHI from security vulnerabilities) ... , [0035]), [and] a patient data layer that contains a medical history of a user of the medical device ( ... several devices of various organization (e.g., hospitals, physicians, pharmacies, users, long term care organizations, laboratories, etc.) access and utilize healthcare information including protected health information (PHI).  Such organizations are charged with protecting and safeguarding medical patient information that is accessed, stored and/or utilized, [0020]; ... physical flow data can include information about physical attributes of device(s) ... other such data can correspond to physical flow data that characterizes source data relating to the PHI (i.e., where PHI is protected health information) ... , [0034]).


	However, DiMaggio does not explicitly disclose ... an emergency medical services data layer that describes emergency services provided to a user of the adjustable device.


Keppler discloses a computer system for collecting and securing physiological, biometric and other data in a personal database (Abstract), wherein [a] set of data layers (Abstract) comprises ... an emergency medical services data layer that describes emergency services provided to a user of [an] adjustable device (adjustable medical devices, Abstract; designated accessible emergency medical data; the database contains a sub-database of emergency relevant information ... , Fig. 1, [0028]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for collecting and securing physiological, biometric and other data in a personal database, wherein a set of data layers comprises an emergency medical services data layer that describes emergency services provided to a user of an adjustable device, as previously disclosed by Keppler, within the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, in order to provide specific personal information provided by a person which may designate specific information to be readily available to first responders or other medical professionals, thereby bypassing the verification procedures, such that medical treatment is not delayed if the user/person is unconscious or subjected to a medical emergency situation (Keppler, [0028]).



Regarding Claim 18, DiMaggio, Caceres and Keppler, in combination, disclose the computer system of claim 17, and DiMaggio further discloses the adjustable device ( ... devices that automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score ... , Abstract).


	However, DiMaggio does not explicitly disclose wherein the environment of the adjustable device is a trusted network that is a member of the circle of trust.


	Caceres discloses a computer system for providing a privacy layer to secure client data in a network (Abstract), wherein [an] environment of ... [a] device is a trusted network that is a member of [a] circle of trust ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014]).


	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, to the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



Regarding Claim 19, DiMaggio and Caceres, in combination, disclose the computer system of claim 15, and DiMaggio discloses wherein the method further comprises: 

Sending (FIG. 11; ... protecting and safeguarding medical patient information that is accessed, stored and/or utilized ... , [0020]; storing medical record data, [0043]) an alert to an Internet of Things (IoT) wearable (smart label devices communicating over an Internet of Things (IoT) network, [0066]; indicating vulnerabilities or risk of devices to security breaches, [0029]).


	However, DiMaggio does not explicitly disclose ... that is a member of the plurality of devices in the circle of trust, wherein the alert describes an emergency medical condition detected by the medical device.


	Caceres discloses a method for providing a privacy layer to secure client data in a network comprising: (Abstract)

Establishing a circle of trust for a plurality of devices ... ( where the chain of trust disclosed by the Caceres reference has been considered to encompass the claimed ‘circle of trust;’ ... there may be a chain of trust between the secure element of the client device, the HSM in the privacy layer associated with each network compute node, and the TEE in the compute layer associated with each network compute node, with the blockchain providing an immutable tamper-resistant mechanism to define policies and controls that regulate interactions among the secure element, the HSM, and the TEE, [0014])



	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for providing a privacy layer to secure client data in a network comprising controlling operations of a control device via a blockchain, as previously disclosed by Caceres, within the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, for establishing a trusted execution environment for a plurality of computing devices utilizing blockchain permissions for accessing cryptographic keys (Caceres, Abstract; FIGs. 1A, 1C, 4; [0013], [0023], [0064]).



	Keppler discloses a computer system for collecting and securing physiological, biometric and other data in a personal database (Abstract), further comprising: ... wherein [an] alert describes an emergency medical condition detected by [a] medical device (adjustable medical devices, Abstract; designated accessible emergency medical data; the database contains a sub-database of emergency relevant information ... the person may designate specific information to be readily available to first responders or other medical professionals, bypassing the verification procedures so that medical treatment is not delayed should the person be unconscious or otherwise be in an emergency situation ... indicators of the availability of this emergency information may be communicated via a medical emergency bracelet, card carried by the person or other means, permitting immediate internet access to critical medical information, Fig. 1; [0028]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for collecting and securing physiological, biometric and other data in a personal database, wherein a set of data layers comprises an emergency medical services data layer that describes emergency services provided to a user of an adjustable device, as previously disclosed by Keppler, to the computer system for utilizing an adjustment control device for adjusting an adjustable device, as previously disclosed by DiMaggio, in order to provide specific personal information provided by a person which may designate specific information to be readily available to first responders or other medical professionals, thereby bypassing the verification procedures, such that medical treatment is not delayed if the user/person is unconscious or subjected to a medical emergency situation (Keppler, [0028]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



US 2019/0200977 A1 to Shelton, IV, et al. (hereinafter ‘Shelton’) is directed toward a method for controlling a surgical instrument, where a usage of the shroud as an aspect of sensing or controlling a powered surgical device, and a control algorithm to adjust its default operation; US 2021/0160056 A1 to Yan (hereinafter ‘Yan’) is directed toward a method and apparatus for decentralized trust evaluation in a distributed network utilizing block technology; US 2018/0189449 A1 to Karumba, et al. (hereinafter ‘Karumba’) is directed toward a method for tracking items used for providing medical services, including a method of utilizing a secure chain of data blocks in a distributed network.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.C.W./Examiner, Art Unit 3626                                                                                                      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626